Citation Nr: 0801100	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-35 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral forearm 
disability. 
 
2.  Entitlement to service connection for a left wrist 
disorder. 
 
3.  Entitlement to service connection for bilateral hearing 
loss. 
 
4.  Entitlement to service connection for tinnitus. 
 
5.  Entitlement to service connection for a sinus condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran has verified active duty service in the Army 
National Guard from May 1990 to September 1990, and from 
November 1990 to May 1991.  He served in the Persian Gulf War 
Theater of Operations.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Detroit, Michigan that 
denied service connection for bilateral forearm disability, a 
left wrist disorder, bilateral hearing loss, tinnitus and a 
sinus condition.

Following review of the record, the issues of entitlement to 
service connection for bilateral arm disability, a left wrist 
disorder, and a sinus condition will be addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A diagnosis of bilateral hearing loss is not shown by the 
evidence of record.

2.  A diagnosis of tinnitus is not shown by the evidence of 
record.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  He asserts that loud and sustained noise 
exposure in service has led to hearing impairment and ringing 
of the ears for which service connection should be granted.

Preliminary considerations - VA's duty-to-assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was promulgated in 
November 2000, and has imposed duties on VA to provide notice 
and assistance to claimants in order to help them 
substantiate their claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2007).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2007).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims of 
entitlement to service connection for hearing loss and 
tinnitus has been accomplished.  As evidenced by the 
statement of the case, the appellant has been notified of the 
laws and regulations governing entitlement to these benefits 
sought, and informed of the ways in which the current 
evidence has failed to substantiate the claims.

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met. 38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In a letter dated in September 2006, the RO 
informed the appellant of what the evidence had to show to 
substantiate the claims, what medical and other evidence the 
RO needed from him, what information or evidence he could 
provide in support of the claims, and what evidence VA would 
try to obtain on his behalf.  Such notification has fully 
apprised the appellant of the evidence needed to substantiate 
the claims.  He was also advised to submit relevant evidence 
or information in his possession. 38 C.F.R. § 3.159(b).  The 
appellant has also been notified regarding the criteria for 
rating a disability and establishing an effective date should 
service connection be granted. See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claims of entitlement to service connection 
for hearing loss and tinnitus.  Extensive VA and private 
clinical records have been received and associated with the 
claims folder.  There is no indication from either the 
appellant or his representative that there is outstanding 
evidence that has not been considered.  For the reasons set 
forth below, the Board finds that further assistance from VA 
would not aid the veteran in substantiating the claims.  
Therefore, VA does not have a duty to assist that is unmet 
with respect to these issues on appeal. See 38 U.S.C.A. 
§ 5103A (a) (2); see also Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  The claims are ready to be considered on 
the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp 2007); 38 C.F.R. § 3.303 (2007).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2007).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2007).

Factual background

The veteran's service administrative records reflect that he 
had a military occupational specialty of unit supply 
specialist.  

Upon examination in October 1989 prior to service entrance, 
the veteran was afforded an audiogram that showed decibel 
levels of 00/00/00/10/05 and 10/00/00/00/00 at the 
500/1000/2000/3000/4000 Hertz frequencies in the right and 
left ears, respectively.  No ear or hearing complaints were 
recorded during the period of service.  A reference audiogram 
was obtained for separation examination purposes in March 
1991 whereupon it was noted that he served in Operation 
Desert Storm and was routinely exposed to hazardous noise.  
Hearing thresholds shown at that time were 00/00/10/05/10 and 
05/05/15/15/20 at the 500/1000/2000/3000/4000 Hertz 
frequencies in the right and left ears, respectively.  An 
annotation was recorded below the audiogram findings on the 
service discharge examination report that there had been "no 
change in hearing."

The post service record consists of private clinical records 
dating from 1997 in which no reference to hearing impairment 
or ringing of the ears is recorded.  Ear, nose and throat 
review was performed a number of times thereafter and the 
ears were reported to be within normal limits.  

The veteran filed a claim for service connection and hearing 
loss in June 2006.  Subsequently received were private 
clinical records dating from 1997 that show no complaints or 
references to hearing loss or tinnitus. 

Legal Analysis

The veteran's service medical records do not show any 
history, diagnosis, or treatment of tinnitus or hearing loss, 
to include upon separation examination in 1991.  The Board 
observes that post-service clinical records that have been 
received do not refer to any complaints, findings, history or 
diagnosis relating to ringing of the ears or defective 
hearing.

Nonetheless, the veteran is competent to report that he has 
had ringing in his ears since service as well as hearing 
impairment.  However, his report of in-service symptoms and 
continuity of symptomatology must be weighed against the 
clinical evidence of record that shows no findings or 
complaints of tinnitus in service, or any hearing loss by VA 
standards to date.  Although he claims that his hearing 
diminished during active duty, and slightly higher decibel 
losses were recorded just prior to separation, it is still 
not demonstrated that he had any ratable hearing loss by VA 
standards on audiology evaluation in March 1991 before 
discharge from active duty in May 1991.

The Board points out that service connection requires 
evidence that establishes that the veteran currently has a 
diagnosis of the claimed disability for which service 
connection is being sought. See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  There is no diagnosis of either 
hearing loss or tinnitus in the service medical records or 
post service clinical record for which service connection may 
be granted.  While the veteran may now claim that he 
currently has these disabilities, as a layperson, he cannot 
support the claims on the basis of his assertions alone as he 
is not competent to provide a probative opinion on a medical 
matter. See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In this 
regard, the Board points out that should the appellant obtain 
clinical evidence that supports a finding of tinnitus or 
hearing loss related to service, VA would be obligated to 
reconsider this matter.  However, for the reasons discussed 
above, service connection for bilateral hearing loss and 
tinnitus is not warranted at this time and must be denied.

The preponderance of the evidence is against the claims. See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55- 57 (1991).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Review of the record discloses that the veteran was afforded 
a VA joints examination in May 2005 and that a foreign body 
was observed in the right elbow ulnar shaft by X-ray.  
Following examination, the examiner made no reference to the 
right elbow foreign body and only stated that there was no 
muscle condition of the right forearm related to service.  
The Board points out, however, that the appellant is seeking 
service connection for bilateral forearm disability claimed 
as residuals of injury in service.  This terminology is broad 
enough to encompass various musculoskeletal disabilities or 
anomalies that the examiner did not address, including the 
right elbow foreign body.  In the Informal Hearing 
Presentation dated in November 2007, the representative also 
points out that it appears that the VA physician did not 
examine the left arm and wrist and right arm.  The Board 
notes that the March 2005 RO instructions to the examiner 
requested that both upper extremities be evaluated.  In a 
report received in January 2007, the appellant's private 
doctor opined that a fall in service has resulted in 
bilateral wrist and arm pain.  Under the circumstances, the 
Board finds that the May 2005 examination is inadequate for 
adjudication purposes, and that a new orthopedic evaluation 
should be scheduled to address the deficiencies in the prior 
consultation.

Review of the service medical records reflect that on 
separation examination report dated in March 1991, a notation 
was recorded that the appellant reported frequent post nasal 
drip and occasional infection which he had treated many times 
with Sudafed.  The post service record indicates that the 
veteran has received treatment for a sinus condition.  Given 
such symptoms during service and evidence of post service 
sinus symptomatology, the Board is of the opinion that a 
current examination in this regard is warranted, to include a 
medical opinion relative to onset and etiology.  It is noted 
that the appellant has not been afforded a VA examination for 
compensation purposes in this respect. 

The fulfillment of the VA's statutory duty to assist includes 
affording a VA examination by a specialist when indicated, 
conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one. See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, review of the record discloses that service 
connection for a right wrist disability was granted by rating 
action dated in August 2005, effective from January 29, 2004.  
Following notification of this determination in October 2005, 
the appellant submitted a notice of disagreement to the 
disability assigned that was received in November 2005.  By 
rating action dated in February 2006, the disability 
evaluation for the right wrist was increased to 10 percent.  
No further action was taken in this regard. 

It is well established, however, that the veteran is presumed 
to be seeking the maximum schedular rating for a service-
connected disability. See AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, as the appeal as to this issue appears not to have 
been withdrawn, it is continued.  It has not been addressed 
in a statement of the case and this should be accomplished. 
See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the appeal is REMANDED for the following 
actions.

1.  The appellant should be scheduled 
for special VA orthopedic examination 
of the left arm/wrist/hand and right 
arm/elbow.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail and correlated to specific 
diagnoses.  The claims file and a copy 
of this remand should be made available 
to the physician designated to examine 
the appellant.  The examiner should 
indicate whether or not the claims 
folder was reviewed.  A comprehensive 
clinical history should be obtained.

Based on a thorough review of the 
evidence of record and the physical 
examination findings, the examiner 
should provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not (50 percent 
probability or better) that the veteran 
now has any disability or anomaly of 
the left arm, left hand and wrist and 
right arm, including the elbow, that 
are related to injury in service, or if 
any disability found is more likely of 
post service onset or attributable to 
other causes.  If so, please specify.   

2.  The appellant should be scheduled 
for special VA examination of the 
sinuses.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  The claims file and a copy 
of this remand should be made available 
to the examiner.  A comprehensive 
clinical history should be obtained.

Based on a thorough review of the 
evidence of record and the physical 
examination findings, the examiner 
should provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that the 
veteran now has a sinus disorder that 
relates back to active duty.  Please 
indicate in detail why or why not.

3.  The veteran must be given 
adequate notice of the 
examinations, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2007).  If he fails to appear for 
the examinations this fact should 
be noted in the file.

4.  Following completion of the 
foregoing, the RO should review 
the claims folder and ensure that 
all the requested development has 
been completed in full.  If the 
examination reports do not include 
the requested opinions, or are 
otherwise deficient, the reports 
must be returned to the examiner 
for correction. See 38 C.F.R. 
§ 4.2 (2006); Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After taking any other development 
deemed appropriate, the RO should re-
adjudicate the issues on appeal.  If 
the benefits are not granted, the 
veteran should be furnished a 
supplemental statement of the case and 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

6.  The RO should issue a statement of 
the case that addresses the issue of 
entitlement to an evaluation in excess 
of 10 percent for right wrist strain.  
This matter returned to the Board only 
if a timely substantive appeal is 
received.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


